MEMORANDUM**
Ulises Robles-Villarreal appeals the sentence imposed following his guilty plea to one count of possession with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1). Robles-Villarreal contends that Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), requires that drug quantity be pled and proven beyond a reasonable doubt even if the sentence imposed does not exceed the statutory maximum. This contention, as Robles-Villarreal acknowledges, is foreclosed. United States v. Gill, 280 F.3d 923, 931 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.